DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/US2018/030177 filed 04/30/2018, has been received and acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed on 07/05/2022 is acknowledged. Therefore, Claims 10-15 are withdrawn and Claims 1-9 are pending examination as discussed below. 

Relevant Prior Art
U.S. 2018/0281284, Elgar et al., Mar. 27th 2018
U.S. 2018/0147670, Wiggins et al., Nov. 29th 2016
U.S. 2017/0361500, Hochsmann et al., Aug. 25th 2015
U.S. 2016/0274572, Littrell et al., Mar. 18th, 2016
U.S. 2015/0258732, Stampfl et al., Feb. 26th 2015
Paul, Ratnadeep, and Sam Anand. “A Combined Energy and Error Optimization Method for Metal Powder Based Additive Manufacturing Processes.” Rapid Prototyping Journal, vol. 21, no. 3, 2015, pp. 301–312.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 5, Claim 5 recites the limitation "a sequence position greater than 1" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Furthermore the phrasing “a fusion between the exposed layer having a sequence position greater than 1 and the layer having a sequence position one less than the sequence position of the exposed layer” is indefinite as the examiner is unsure which layers are being fused since theoretically the exposed layer of claim 1 can be considered a first layer, thus “a sequence position one less than the sequence position of the exposed layer” would technically be the substrate of the apparatus. Until further clarification the examiner will interpret this to mean adjacent layers. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liebl (U.S. 2017/0282246) in view of Wang (Wang, X. C., et al. “Direct Selective Laser Sintering of Hard Metal Powders: Experimental Study and Simulation.” The International Journal of Advanced Manufacturing Technology, vol. 19, no. 5, 2002, pp. 351–357). 

Regarding Claim 1, Liebl teaches a method for additive manufacturing of metals (abstract, paragraph [0002]). Liebl teaches spreading a build material including a metal in a sequence of layers (paragraph [0006]). Liebl teaches each layer having a respective thickness (paragraph [0006]). Liebl teaches each layer having a respective sequence position, e.g., Liebl teaches the intentional layering of build material within paragraph [0006] indicating that the respective sequence positioning of the layers is also intentional (paragraph [0006]). Liebl teaches a respective exposed surface to receive radiated energy from a flood energy source prior to spreading of a subsequent layers (e.g., “layer-wise and local hardening of the component material by selective exposure of the component material by means of at least one high-energy beam in the region of the build-up and joining zone, with the formation of a component layer” - paragraph [0006]). Liebl teaches determining an energy function based on the thickness, and the sequence position of an exposed layer (e.g., the surface of the exposed layer) (paragraphs [0002], [0006]), and [0009]). Liebl teaches exposing the exposed surface of the exposed layer to the radiated energy from the flood energy source, thereby causing the consolidating transformation of the build material in the exposed layer (Fig. 1; paragraphs [0013], and [0022]). 
However, Liebl does not teach determining an energy function based on the metal. Liebl does not teach the energy function defining the radiated energy and including an intensity profile and a fluence sufficient to cause a consolidating transformation of the build material in the exposed layer. 
Wang teaches a study into the direct selective laser sintering of hard metal powders (abstract). Wang teaches determining an energy function based on the metal (page 353, column 1). Specifically Wang teaches: 

“Modelling of this stage requires the description of the interaction between the laser beam and the powder material. A good understanding of this interaction helps us not only to control the process more easily (hence leading to more accurate parts having enhanced mechanical properties), but also to define a set of requirements for new sintering powders (hence leading to an easier development of powders more suitable for sintering).”

Wang teaches the energy function defining the radiated energy (e.g., page 353, Equation (1) - Total energy incoupling) and including an intensity profile and a fluence sufficient to cause consolidating transformation of the build material in an exposed layer (page 352, column 1, section 2.2). Wang teaches that determining an energy function based on the aforementioned properties allows for easier process control, and more accurate parts having enhanced mechanical properties (page 353, column 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebl with the concepts of Wang with the motivation of allowing for easier process control, and more accurate parts having enhanced mechanical properties. 
Regarding Claim 5, with respect to the limitation of the neck-to-neck sintering of at least 50 percent of particles in the build material of the exposed layer having a sequence position greater than 1 (e.g., any layer above the first applied and sintered layer); a fusion between the exposed layer having a sequence position greater than 1 and the layer having a sequence position one less than the sequence position of the exposed layer (e.g., adjacent layers); and the consolidating transformation is a melting of at least 70 percent of the particles in the build material of a layer having a sequence position of 1, the examiner points out that if one uses the concepts of Wang with the invention of Liebl, one would appreciate that process and structure of Liebl as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that these consolidation transformation properties would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liebl (U.S. 2017/0282246) in view of Wang (Wang, X. C., et al. “Direct Selective Laser Sintering of Hard Metal Powders: Experimental Study and Simulation.” The International Journal of Advanced Manufacturing Technology, vol. 19, no. 5, 2002, pp. 351–357) as applied to claim 1 above, and further in view of Hoebel (U.S. 2006/0081571).  

Regarding Claim 2, Liebl is relied upon for the reasons given above in addressing claim 1. However, Liebl is silent to the limitations within the instant claim. 
Wang teaches the intensity profile including an intensity (e.g., laser power - page 352, column 1, section 2.2); a profile duration (e.g., scan speed page - 352, column 1, section 2.2); and a number of profile slices (e.g., Wang teaches the concept of layering and that the amount of layers or slices being a known value on page 351, column, and page 352, column 1, section 2.2). Wang teaches determining the energy function includes determining a minimum energy to sinter an exposed layer (page 354, Section 3.4, Equation (3)); determining an absorptivity of the exposed layer for the radiated energy and determining an amount of energy propagated to other layers from or through the exposed layer (page 355, Section 4.2). Wang teaches that determining an energy function based on the aforementioned properties allows for easier process control, and more accurate parts having enhanced mechanical properties (page 353, column 1). 
Hoebel teaches a method for controlling the microstructure of a laser metal formed hard layer (abstract). Hoebel teaches determining a maximum allowable intensity to limit Marangoni effect cracks in an exposed layer (paragraph [0045]). Hoebel teaches this reduces defect risk (paragraph [0045]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebl with the concepts of Wang with the motivation of allowing for easier process control, and more accurate parts having enhanced mechanical properties; and the concepts of Hoebel with the motivation of reducing defect risk. 
Regarding Claim 3, Liebl is relied upon for the reasons given above in addressing claim 2. However, Liebl is silent to the limitations within the instant claim.
Wang teaches the minimum energy to sinter an exposed layer being determined from a heat capacity of a build material (e.g., the specific heat); the heat of fusion of a build material (e.g., the latent melt energy); the melting point of the build material (e.g., the rise needed for melting); a packing density of the build material (e.g., the density and V the volume of the spherical particle); and thickness of the exposed layer (page 354, the entirety of Section 3.4). Wang teaches that these considerations, in part, minimize expensive and time-consuming experimental investigation and enables process optimization (page 357, column 1, paragraph 4). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebl with the concepts of Wang with the motivation of minimizing expensive and time-consuming experimental investigation and enabling process optimization. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liebl (U.S. 2017/0282246) in view of Wang (Wang, X. C., et al. “Direct Selective Laser Sintering of Hard Metal Powders: Experimental Study and Simulation.” The International Journal of Advanced Manufacturing Technology, vol. 19, no. 5, 2002, pp. 351–357) and Hoebel (U.S. 2006/0081571) as applied to claim 2 above, and further in view of Kiriyama (U.S. 2017/0144424).  

Regarding Claim 4, Liebl in view of Wang and Hoebel are relied upon for the reasons given above in addressing claim 2. However, the references are silent to the limitations within the instant claim. 
Kiriyama teaches a three dimensional modeling apparatus, modeling method, program and storage method (abstract). Kiriyama teaches taking into consideration the amount of energy propagated to other layers from or through the exposed layer being determined from a thermal conductivity of a build material (paragraphs [0006]-[0009]). Kiriyama teaches this consideration, in part, enables the accuracy of three-dimensional print modeling (paragraph [0005]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebl in view of Wang and Hoebel with the concepts of Kiriyama with the motivation of enabling accurate three-dimensional print modeling. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liebl (U.S. 2017/0282246) in view of Wang (Wang, X. C., et al. “Direct Selective Laser Sintering of Hard Metal Powders: Experimental Study and Simulation.” The International Journal of Advanced Manufacturing Technology, vol. 19, no. 5, 2002, pp. 351–357) as applied to claim 1 above, and further in view of Wayman (U.S. Patent No. 9,114,652). 

Regarding Claim 6 and Claim 7, Liebl is relied upon for the reasons given above in addressing claim 1. However, Liebl and Wang are silent to the limitations within the instant claim. 
Wayman teaches a system and detecting inoperative inkjets in printheads ejecting clear ink using heated thermal substrates (abstract). Wayman teaches a consolidation sensor of which includes a camera to optically detect material density in an exposed layer (column 2, lines 8-11; lines 21-25). Wayman teaches this feature enables the three-dimensional printer to detect inoperative apparatus parts (column 2, lines 21-22). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebl in view of Wang with the concepts of Wayman with the motivation of enabling inoperative part detection. 
With respect to the features of “determining the energy function including adjusting the energy function based on feedback…” as recited within Claim 6; and further the consolidation sensor detecting “a percentage of neck-to-neck sintering” as recited within Claim 7 - the examiner points out that these features would naturally flow from the addition of Wayman with the combination of Liebl in view of Wang. To elaborate, Liebl in view of Wang teach all aspects of the claim aside from the feature of a consolidation sensor including a camera to optically detect the degree of consolidation. Wayman teaches the use of a optical camera to measure the degree of consolidation of a printed material (column 2, lines 21-25 of Wayman). Therefore, it would necessarily flow that determining an energy function including adjusting the energy function based on feedback from a consolidation sensor; and further that the consolidation sensor including a camera to optically detect a percentage of neck-to-neck sintering in the exposed layer would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 8, with respect to the limitation of “adjusting of the energy function occurs during the exposing of the exposed surface of the exposed layer to the radiated energy based on the feedback from the consolidation sensor during the exposing of the exposed surface of the exposed layer to the radiated energy”, the examiner points out that if one uses the concepts of Liebl in view of Wang, specifically that Wang teaches the energy function defining the radiated energy (e.g., page 353, Equation (1) - Total energy incoupling) and including an intensity profile and a fluence sufficient to cause consolidating transformation of the build material in an exposed layer (page 352, column 1, section 2.2) and adjustment of the energy function occurring during the exposing of the exposed surface of the exposed layer to the radiated energy (e.g., “by carefully controlling the energy input…” - page 352, column 1, section 2.2). Wang teaches that determining an energy function based on the aforementioned properties allows for easier process control, and more accurate parts having enhanced mechanical properties (page 353, column 1) with the optical camera used by Wayman to measure the degree of consolidation of a printed material (column 2, lines 21-25 of Wayman) - it would necessarily flow that adjustment of the energy function occurring during the exposing of the exposed surface of the exposed layer to the radiated energy based on feedback from a consolidation sensor during the exposing of the exposed surface of the exposed layer to the radiated energy would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 9, Liebl teaches the use of computer memory to store print data (paragraphs [0013], and [0016]). Furthermore, Wang teaches adjustment of the energy function occurring during the exposing of the exposed surface of the exposed layer to the radiated energy (e.g., “by carefully controlling the energy input…” - page 352, column 1, section 2.2); and Wayman teaches providing feedback from a consolidation sensor (column 2, lines 21-25 of Wayman). Thus, it would necessarily flow that adjustment of the energy function occurring based on feedback from a consolidation sensor stored in a computer memory would result from the combination of Liebl in view of Wang and Wayman. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735